Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to the amendments filed 8/8/21. As directed, Claims 1,3-10,12-18 have been amended, claim 19 added, and claims 2 and 11 cancelled. Thus claims 1, 3-10, and 12-19 are presently pending in this application.
The amendments are sufficient to overcome the claim objections not recited below and the 112(b) rejections from the previous action.
	Claim Objections
Claims 4 and 13 are objected to because of the following informalities:  Claims 4 and 13: in line 4, change “conductor, the common pin is coupled” to “conductor, and the common pin is coupled.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “said heat heating body” in the last two lines. There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 7-8, 10, 12, 16-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 105433441 A, hereinafter “Li,” with paragraph references to English-language equivalent US 2017/0079332 A1; previously cited) in view of Lee et al. (US 2006/0267614 A1, hereinafter “Lee”; cited on Applicant’s IDS and newly applied herein).
Regarding claim 1, Li discloses a temperature controlled heating element (specifically, the embodiment described in Par. 0023, “in other embodiments, the heating element 1422 may be formed on one surface of the ceramic substrate 1421, while the temperature sensing element 1423 may be formed on the other surface of the ceramic substrate 1421, which is similar to that in Fig. 142 but with the aforementioned difference), comprising: 
a heating body (the portion of 142, as shown in Annotated Fig. 3 below), the heating body has a first surface (“one surface” having the heating element formed thereon, Par. 0023) and a second surface (“the other surface,” Par. 0023); 

    PNG
    media_image1.png
    738
    693
    media_image1.png
    Greyscale

a heating wire (1422, depicted as a wire in Fig. 3) arranged on the first surface (Par. 0023, the third and fourth from last lines cited above) and a temperature controlling wire (1423) arranged on the second surface (Par. 0023, the last and second from last lines cited above); 
a heating pin (1424), one end thereof is coupled with one end of the heating wire (Fig. 3 and Par. 0023); 
1425), one end thereof is coupled with the temperature controlling wire (Fig. 3 and Par. 0023); 
a common pin (1426), one end thereof is coupled with an opposite end of the heating wire and an opposite end of the temperature controlling wire (Fig. 3).
Li fails to disclose the heating wire and the temperature controlling wire being symmetrically set with respect to each other. However, Lee teaches, in a temperature controlled heating element (Par. 0001 and Fig. 2), a heating body (18) having a first surface (lower surface) and a second surface (upper surface), a heating wire (14) arranged on the first surface and a temperature controlling wire (12) arranged on the second surface, 


    PNG
    media_image2.png
    363
    485
    media_image2.png
    Greyscale

wherein the heating wire and the temperature controlling wire are symmetrically set with respect to each other (Fig. 2 shows the two wires having identical patterns and thus being symmetrical with respect to each other). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Li by configuring the respective heating and temperature controlling wires of Li to have shapes such 
Regarding claim 10, Li (as modified by Lee) discloses a smoking set (Fig. 6) comprising: 
a heating element substantially as set forth with respect to claim 1 above; and 
a controller (“microcontroller,” Par. 0027), configured for controlling the heating element to maintain a temperature of the heating element at a set temperature when the smoking set heats tobacco cigarettes (Pars. 0028-0029).

Regarding claims 3 and 12, Li discloses a resistance of the temperature controlling wire is larger than that of the heating wire (Par. 0023: “Generally speaking, the resistivity of the thermistor layer 1428 is larger than that of the heating part 1427.”)
Regarding claims 7 and 16, Li discloses the heating body is connected to a mounting stage (Annotated Fig. 3).

    PNG
    media_image3.png
    180
    532
    media_image3.png
    Greyscale
 Annotated Fig. 3
Regarding claims 8, Li discloses the heating pin, the temperature controlling pin and the common pin are attached on two longest sized sides of the mounting stage (the stage has four longest sides, including the front shown in Fig. 3 and the back opposite it, and the pins are attached on these two longest sides as indicated by Fig. 3 and Par. 0023).
Regarding claims 17, Li discloses the heating pin, the temperature controlling pin and the common pin are attached on two largest sized sides of the mounting stage (the stage has two largest sides, the front shown in Fig. 3 and the back opposite it, and the pins are attached on these two longest sides as indicated by Fig. 3 and Par. 0023).

Regarding claim 19, as best understood, Li-Lee discloses a temperature controlled heating element substantially as set forth with respect to claims 1, 7, and 8 above, including the mounting stage as indicated in Claim 1 and 7 above. Li further discloses the heating pin, temperature controlling pin, and the common pin extend from said mounting stage to said heating body in a direction toward said heating body (Fig. 3, where the pins can be said to extend toward the heating body from the stage because they extend vertically to be connected to the wires of the heating body).
Claims 4, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Lee, as applied to claim 1 or 10 above, and further in view of Satou (US 2013/0048627 A1).
Regarding claims 4 and 13, Li-Lee discloses the apparatus set forth above but fails to teach through-holes. Satou teaches a heating wire (21) and controlling wire (32) and a heating body (Fig. 6) which is bored with a through hole (119, 319, 368, 369, 378, and 379), wherein an electric conductor (28, Par. 0084, and “a conductor” described in Par. 0070) is inserted into the through hole (“Inside each of the through-holes 119, a conductor 28 is arranged,” Par. 0084 and likewise in Par. 0070), where an opposite end of the heating wire and the opposite end of the controlling wire are respectively coupled with two ends of an electric conductor (Fig. 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Li-Lee by adding through-holes to the heating body, as taught by Satou, in order to allow the electrical elements to be connected via the opposite surface of the heating body, which may be desirable for certain configurations of the heating element. Furthermore, configuring the opposite end of the heating wire and temperature controlling wire to be coupled with two ends of the electric conductor, the common pin also being coupled with the electric conductor, would have been obvious to one of ordinary skill when modifying the apparatus of Li-Lee by adding the hole of Satou, because the wires of Li are on two sides of one surface rather than on different surfaces needing different holes as in Satou.

Claims 5,14 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Lee and Satou as applied to claim 4 or 13 above and further in view of Oh et al. (US 2012/0292528, hereinafter “Oh”).
Regarding claims 5 and 14, the modified Li discloses the heating element set forth above. Satou, teaching the through hole above, is silent regarding a snap fit, glue or thread screws. However, Oh teaches, in a heating element having a through hole (220, Fig. 2A), an electric conductor being connected with the through hole via thread screws (“conductive screws,” Par. 0052). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of the modified Li by connected the conductor to the through hole via screws, as taught by Oh, because this amounts to a simple substitution of one connection type known in the art for another with predictable results.

Claims 6, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Lee and Satou as applied to claim 4 or 13 above and further in view of Zheng et al. (US 2015/0118895 A1, hereinafter “Zheng”).
Regarding claims 6 and 15, the modified Li discloses the heating element set forth above but Li and Lee and Satou are silent regarding the wires and pin being welded with the electric conductor. However, Zheng teaches an e-cigarette having wires and a pin being welding with electric conductors (Par. 0022). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified Li by forming the heating wire, the temperature controlling wire and the common pin to be .

Claims 9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Lee as applied to claim 1 or 10 above and further in view of Chen et al. (US 2017/0006918 A1, hereinafter “Chen”).
Regarding claims 9 and 18, Li-Lee discloses the heating element set forth above but fails to teach the heating element coated with a ceramic glaze. However, Chen teaches an e-cigarette having a heating element (“metal ceramics heater,” Par. 0022) wherein, a surface of the temperature controlled heating element is coated with ceramic glazes (“a glaze layer is provided on an inner wall of the MCH,” Par. 0022). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Li-Lee by adding a ceramic glaze to the heating element as taught by Chen so that “a cigarette…is not easily adhered,” (Chen Par. 0049).
Response to Arguments
Applicant's arguments filed 8/8/21 have been fully considered but they are not persuasive. While the claim amendments do overcome the Li reference, they are obvious over Lee, cited above. Regarding the arguments that neither Li nor the other cited art solves the problem of “controlling temperature in a more accurate way,” this does not refer to a claimed feature of the invention and as such is not limiting.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached on (571) 272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E MCGRATH/Examiner, Art Unit 3761